105 B.R. 137 (1989)
In re JET FLORIDA SYSTEM, INC., f/k/a Air Florida System Inc., Debtor.
In re AIRPORT SYSTEMS, INC., f/k/a Air Florida, Inc., Debtor.
PHOENIX VENTURES, INC., Plaintiff,
v.
COMPANIA PANAMENA de AVIACION, S.A., Defendant.
Bankruptcy No. 84-01223-BKC-SMW, Adv. No. 89-0355.
United States Bankruptcy Court, S.D. Florida.
September 25, 1989.
*138 John K. Olson, Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., Tampa, Fla., for plaintiff.
Ricardo A. Arias, Galindo, Arias & Lopez, Panama 5, Panama, for defendant.

FINDINGS OF FACT AND CONCLUSION OF LAW
SIDNEY M. WEAVER, Bankruptcy Judge.
This cause came on for trial on September 19, 1989, on the Complaint filed by Phoenix Ventures, Inc. ("Phoenix"), as reorganized successor to the Debtors (collectively, "Air Florida") seeking to recover as a preference $13,575 paid by the Debtors on May 31, 1984, through Airlines Clearing House, Inc. ("ACH"), to the Defendant Compania Panamena de Aviacion, S.A. ("COPA").
After considering the evidence presented, including the credibility and demeanor of the witness, the pleadings and the arguments of counsel, the Court makes the following findings of fact and conclusions of law:
Due and proper service of process was made on the Defendant COPA pursuant to Bankruptcy Rule 7004. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157. COPA failed to plead or to appear at trial.
Within ninety (90) days of the commencement of the Debtors' reorganization cases, the Debtors paid $16,563 to COPA through ACH in satisfaction of antecedent indebtedness of Air Florida to COPA. These payments consisted of $16,563 paid on May 31, 1984. On that same date, COPA paid $2,988 to Air Florida. The net amount paid to COPA by Air Florida was thus $13,575. The indebtedness of Air Florida to COPA arose from the submission by COPA to ACH of claims against Air Florida primarily for the providing of transportation services by COPA on ticket stock sold by Air Florida.
The receipt by COPA of the payments alleged above (the "Payments") constituted a transfer within the meaning of 11 U.S.C. §§ 101(41) and 547.
Air Florida was insolvent on the dates of the Payments.
The Payments were made on account of Air Florida's antecedent indebtedness to COPA.
The Payments enabled COPA to receive more than it would have received if (a) the Debtors' cases were liquidation cases under Chapter 7 of the Bankruptcy Code; (b) the Payments had not been made; and (c) COPA received payment of the Air Florida debts to it to the extent provided by the provisions of the Bankruptcy Code.
This Court has previously considered over 20 preference actions brought by Phoenix or Air Florida and arising out of the same series of payments made through ACH. This Court's conclusion that those payments were recoverable preferential transfers has been affirmed in the only such case in which an appeal was taken, Jet Florida, Inc. v. American Airlines, Inc., *139 861 F.2d 1555 (11th Cir.1988). By reason of the foregoing, the Payments were voidable preference under 11 U.S.C. § 547(b).
COPA was the initial transferee of the Payments, or the entity for whose benefit the Payments were made, within the meaning of 11 U.S.C. § 550(a)(1).
Accordingly, Phoenix is entitled to recover $13,575 as a preference from COPA. A separate Final Judgment will be entered.
DONE AND ORDERED.